Election/Restrictions

Claims 1 and 4-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/21/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.









EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

7. (PREVIOUSLY PRESENTED) A method of fabricating the aluminium alloy substrate for a magnetic disk according to claim 1, the method comprising:

a semi-continuous casting step of casting the aluminium alloy to produce an ingot by a semi-continuous casting method;

a hot rolling step of hot rolling the ingot to produce a hot rolled plate;

a cold rolling step of cold rolling the hot rolled plate;

a disk blank punching step of punching the cold rolled plate to produce a disk blank having an annular shape;

a pressure annealing step of pressure annealing the disk blank; and

a cutting and grinding step of cutting and grinding the pressure annealed disk
blank, wherein

in the cold rolling step, a difference in rotational speed between upper and lower rollers is 5% or less and a rolling speed is 1000 m/min or less.


8. (PREVIOUSLY PRESENTED A method of fabricating the aluminium alloy substrate for a magnetic disk according to claim 1, the method comprising:

a continuous casting step of casting the aluminium alloy to produce a cast plate by a continuous casting method;

a cold rolling step of cold rolling the cast plate after continuous casting;

a disk blank punching step of punching the cold rolled plate to produce a disk blank having an annular shape;

a pressure annealing step of pressure annealing the disk blank; and

a cutting and grinding step of cutting and grinding the pressure annealed disk blank, wherein













































Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Kitawaki et al., Murata et al., and Komoru et al. As argued by Applicant, the prior art fails to teach or suggest the claimed Al alloy substrate wherein the Young’s modulus is 67 GPa or more in each of a 0°, 45°, and 90° direction relative to a rolling direction of a substrate. The prior art also fails to teach or suggest the claimed method making this substrate wherein the difference in rotational speed between upper and lower rollers in a cold rolling step is 5% or less in order to achieve the claimed directionality of Young’s modulus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri, 9-1 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785